Citation Nr: 1709056	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In May 2015 the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by audiometric test results corresponding to a number designation of, at most, Level I for his left ear, and at most Level XI for his right ear. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (a), Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a March 2010 letter, prior to the May 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA audiological examinations in April 2010, May 2011, December 2013, and February 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85 (d).  

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a June 2003 rating decision, and an evaluation of 10 percent was assigned.  The Veteran submitted claims for an increased evaluation in October 2006, and September 2007.  The RO issued rating decisions in January 2007 and March 2008 continuing the 10 percent evaluation.  The Veteran submitted a third claim for increased rating in February 2010, and the May 2010 rating decision on appeal again confirmed and continued the 10 percent evaluation. 

In response to his claim, the Veteran underwent a VA audiological evaluation in April 2010, in which the examination yielded the following puretone thresholds: 

HERTZ
1000
2000
3000
4000
Avg. 
RIGHT
55
55
80
90
70
LEFT
15
15
55
65
37.5

The Veteran's speech recognition measured at 84 percent in the right ear and 96 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the left ear, and a Level III Roman numeral designation for the right ear.  As the puretone thresholds at each of the four frequencies is 55 decibels or more in the right ear, 38 C.F.R. § 4.86 (a) applies to the Veteran's right ear.  The puretone threshold average applied to Table VIa results in a Level VI Roman numeral designation for the right ear.  Applying the left ear result with the right ear result from Table VIa, the higher designation, onto Table VII results in a non-compensable rating.  However, as the RO correctly reasoned in the May 2010 rating decision, there is evidence of some improvement but it does not establish sustained improvement of the disability.  

A routine VA audiological evaluation was conducted in May 2011.  On that occasion, the Veteran's puretone thresholds were as follows:

HERTZ
1000
2000
3000
4000
Avg. 
RIGHT
50
55
80
95
70
LEFT
15
25
55
65
40

Speech recognition was 80 percent for the right ear and 96 percent for the left ear.  

As was the case in the April 2010 examination, § 4.86 (a) applies to the Veteran's right ear because the puretone thresholds at each of the frequencies is 55 decibels or higher. Thus, the values of the right ear are applied to Table VI and Table VIa, and the higher of the two resulting designations is used in determining the rating from Table VII.  Applying the values to Table VI results in a Level IV Roman numeral designation for the right ear.  A Level VI Roman numeral designation is derived from applying the values to Table VIa.  As for the left ear, a Level I Roman numeral designation results from applying the values to Table VI.  Application of the left ear designation and the higher right ear designation to Table VII results in a non-compensable rating. 

However, another routine VA audiological evaluation was also conducted in December 2013, where the Veteran's puretone thresholds were as follows:

HERTZ
1000
2000
3000
4000
Avg. 
RIGHT
115
110
NR
NR
112.5
LEFT
20
35
55
65
43.75

Speech recognition was 96 percent for the left ear.  The examiner noted he was unable to measure puretone thresholds at the 3000 and 4000 frequencies, as well as speech recognition in the right ear.

Using the average from the two values recorded for the right ear, and applying them to Table VIa in accordance with 38 C.F.R. § 4.86 (a) results in a Level XI Roman numeral designation for the right ear.  Applying the left ear values to Table VI results in a Level I Roman numeral designation.  Despite having the highest possible Roman numeral designation for the right ear, the Veteran's hearing impairment warrants a 10 percent rating when the Roman numeral designations for both ears are applied to Table VII. 

The Board notes the Veteran underwent an audiological evaluation in February 2014.  However, the examiner failed to conduct, or did not report, a speech recognition test as required by 38 C.F.R. § 4.85 (a).  Therefore, the Board declines to use the results of this examination as part of its adjudication of the Veteran's claim. 

Upon review of the file, it is evident the criteria for a disability rating in excess of 10 percent under Diagnostic Code 6100 have not been met.  Although the audiological evaluations clearly show the Veteran has impaired hearing in both ears, the hearing loss has not yet reached a level that would warrant a rating above 10 percent under the rating schedule.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 10 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran to be credible.  Nevertheless, his statements do not show that he has greater hearing impairment than that shown on the audiological evaluations discussed above.

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's disability, hearing loss, is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


